                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF WISCONSIN
                                    GREEN BAY DIVISION


JOHN DUQUETTE
on behalf of himself and all
others similarly situated,

               Plaintiff,                                  Case No. 19-cv-460

       v.

INTERTAPE POLYMER CORP.

               Defendant


                        VOLUNTARY STIPULATION OF DISMISSAL


       The parties hereby stipulate pursuant to FED. R. CIV. P. 41(a)(1)(A)(ii) that this matter

may be dismissed with prejudice and without costs to either party.

       Dated: September 16, 2019            By:_s/ Scott S. Luzi___________
                                            Scott S. Luzi, SBN 1067405
                                            Walcheske & Luzi, LLC
                                            15850 W. Bluemound Road, Suite 304
                                            Brookfield, Wisconsin 53005
                                            Telephone: (262) 780-1953
                                            Email: sluzi@walcheskeluzi.com
                                            Attorneys for Plaintiff

       Dated: September 16, 2019            By: s/ Jennifer L. Ciralsky
                                            Jennifer L. Ciralsky, SBN 1068092
                                            LITTLER MENDELSON, P.C.
                                            111 East Kilbourn Avenue, Suite 1000
                                            Milwaukee, Wisconsin 53202
                                            Telephone: (414) 291-5536
                                            Email: jciralsky@littler.com
                                            Attorneys for Defendant




         Case 1:19-cv-00460-WCG Filed 09/16/19 Page 1 of 1 Document 17
